Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This rejection is in response to remarks received on 02/08/2021.
Claims 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of blocking ineligible fraud-related chargebacks from being transmitted over payment processing network without significantly more. 
Claim 1 recites: 
receiving a first plurality of chargeback transactions submitted by a plurality of issuers, wherein …; 
identifying the first plurality of chargeback transactions based on a reason code …; 
storing triggering rules, the triggering rules configured to determine, for a financial account associated with a cardholder, whether a fraud-related chargeback is a triggering fraud-related chargeback, wherein the triggering rules include a notification-transmitted rule;
identifying a first fraud-related chargeback of the fraud-related chargebacks, the first fraud-related chargeback associated …;
transmitting a notification that the first financial account has been compromised;
storing a record of the transmitted notification associated with the first fraud-related chargeback;

submitting, the first plurality of chargeback transactions, including the triggering fraud-related chargeback for the first financial account via the payment processing network to the corresponding acquirers for chargeback settlement as part of the chargeback process; 
receiving a second plurality of chargeback transactions;
identifying within the second plurality of chargeback transactions, a second fraud-related chargeback for the financial account after determining that the first fraud-related chargeback is the triggering fraud-related chargeback;
determining that the second fraud-related chargeback is an ineligible fraud-related chargeback by retrieving the record of the transmitted notification associated with the first fraud-related chargeback and determining that the record of the transmitted notification associated with the first fraud-related chargeback satisfies the notification-transmitted rule; and
blocking the second fraud-related chargeback from being transmitted over the payment processing network to the corresponding acquirer for chargeback settlement as part of the chargeback process in response to the second fraud-related chargeback being ineligible; and
submitting the second plurality of chargeback transaction for chargeback settlement as part of the chargeback process.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of blocking ineligible fraud-related chargebacks from being transmitted over payment processing network. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “the memory” and “the CB computing device” for receiving …; identifying …; storing triggering rules …; identifying a first fraud-related chargeback …; transmitting a notification …; storing a record …; determining that 
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element of “a memory” and “a CB computing device” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. Further, the steps of receiving, transmitting and storing data are all well-understood, routine and conventional, see MPEP 2106.05(d).
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The receiving, transmitting and storing steps are well-understood, routine and conventional computer functions. The claim is ineligible.
The dependent claims 2-7, 9-14 & 16-21 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under USC 101, applicant argues that the claims are not directed to an abstract idea; however, the examiner respectfully disagrees. Blocking or excluding a chargeback from entering a network is not an improvement to the functioning of a computer or any other technology or technical field, nor does it reduce the amount of network and computing resources needed to process chargebacks. 
The claims use a computer environment to automate a business process and nothing more. Using a computer to automate the chargeback process by determining whether a chargeback is eligible or ineligible (i.e. fraud related) to process or block (i.e. exclude or prevent) from network traffic clearly relates to using a computer to automate a business process. As seen in paragraphs [0004]-[0005], [0016], [0019] & [0020] of the applicants specifications, the claims merely recite using a computer to block ineligible chargebacks. Further, as seen in applicants IDS received on 10/26/2020, Schroder (US 2014/0207674 A1) paragraphs [0120] and [0124] recite using a computer environment to prevent ineligible chargebacks. Though the claims recite an improvement to the abstract idea, an improvement to an abstract idea is not an improvement to technology or a functioning of a technology. 
This judicial exception is not integrated into a practical application because the combination of additional elements are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data. The additional elements describes how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Further, the claims in the instant application are not directed to a particular improvement in network traffic data since the claims do not avoid excess traffic volume on the network and hindrance of network performance; thus, do not improve the controls or functioning of a network or computing technology. Therefore, the claims differ from those seen in Berkheimer since the claims in the instant application do not integrate the judicial exception into a practical application.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695